Citation Nr: 1611963	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-40 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a gunshot wound (GSW) to the right thigh, Muscle Group (MG) XIV, to include right meralgia paresthetica, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right thigh scar.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968. His decorations and awards include the Purple Heart Medal and Combat Infantryman's Badge (CIB).

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO continued a 30 percent disability rating assigned to the service-connected residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica.  The RO also granted service connection for a right thigh scar; an initial 10 percent disability rating was assigned, effective September 21, 2007.  The Veteran appealed the respective 30 and 10 percent disability ratings. 

In June 2014, the Board remanded the matters on appeal to the RO for additional development.  Specifically, to schedule the Veteran for VA examinations to determine the nature and extent of the service-connected disorders at issue.  VA examined the Veteran in August 2014.  Thus, the requested development has been completed and the matters have returned to the Board for further appellate consideration.  

A review of the record discloses evidence suggesting interference of the service-connected disorders with employment.  For example, in a December 2007 statement, the Veteran stated that because of his right leg numbness, he took an early retirement from his previously employment because it required him to engage in prolonged standing.  A claim for TDIU is considered part and parcel of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  As the record raises a question of whether the Veteran is unemployable due to his service-connected disability, TDIU is properly before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica, includes X-ray evidence of retained fragments that cause severe impairment to Muscle Group XIV.

2.  The service-connected right thigh scar is tender to palpation and measures 21.6 square centimeters. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5314, 5315 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a right thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7801-7804.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the Veteran's claim of entitlement to an increased rating in excess of 30 percent for residuals of a GSW wound to the right thigh, MG XIV, to include right meralgia paresthetica, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was provided notice as to the requirements necessary to substantiate his increased rating claim, to include ratings and effective date in a December 2007 letter.

The claim of entitlement to an initial disability rating in excess of 10 percent for right thigh scar arises from disagreement with the initial 10 percent disability in the appealed February 2008 rating action.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further development is required regarding the duty to notify is necessary with respect to the initial rating claim decided herein. 

Furthermore, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's electronic record contains the Veteran's service treatment records, as well as post-service reports of VA examination reports.

 As part of the development of the Veteran's claim, the Board remanded the matters on appeal for additional VA examinations.  VA examined the Veteran's residuals of a GSW to the right thigh with resulting scar in August 2014.  The Board finds that the August 2014 VA examinations are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated under the appropriate regulatory criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Board is satisfied there was substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has carefully reviewed the Veteran's statements and medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the increased and initial rating claims decided herein. 38 C.F.R. § 3.159(c).

II. Legal Analysis

The Veteran seeks an increased disability rating in excess of 30 percent for residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica, currently evaluated as 30 percent disabling and entitlement to an initial disability rating in excess of 10 percent for a right thigh scar.

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2 , 4.41 (2015).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015). 

When the appeal arises from an initial rating, such as the claim for an initial disability rating for the right thigh scar, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are also appropriate in increased-rating claims, such as the claim for an increased rating for residuals of a GSW to the right thigh, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).




i) Residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica 

The Veteran seeks an increased disability rating in excess of 30 percent for the service-connected residuals of a GSW to the right thigh.  He maintains that the above-cited disability warrants a 40 percent rating because his right thigh/leg is painful, weak, is easily fatigued and constantly aches.  The Veteran contends that because of his right leg numbness, he retired early from his previous employment that had required him to be on his feet for extended periods of time.  

The Board finds that it must first make a determination as to which of the two potential Diagnostic Codes, Diagnostic Code 5314 (MG XIV) or 5315 (MG XV), apply to the instant claim.  As reflected by the record and discussed in more detail below, various VA physicians have described the Veteran's injury as existing in right anterior upper thigh and anterolateral aspect of the right thigh.  Compare, for example, the July 1968 and December 2007 VA muscle examination reports on file.  The RO construed the veteran's injury as one in the anterior thigh group (Muscle Group XIV) under Diagnostic Code 5314.  Recently, however, an August 2014 VA clinician assessed the location of the Veteran's injury as having involved the anterior thigh's sartorius, rectus femoris and quadriceps muscles and the mesial thigh adductor longus, adductor brevis and adductor magnus and gracilis muscles (MG XV).  Given the fact that the pertinent Diagnostic Code (i.e., 5314) relating to the anterior thigh permits a next higher rating of 40 percent instead of the only 30 percent rating under Diagnostic Code 5315 for "severe" injury, and construing the evidence presented with the benefit of the doubt in the Veteran's favor, the Board determines that Diagnostic Code 5314 is the more appropriate diagnostic code in the instant case.

The Board also determines that the provisions of 38 C.F.R. § 4.55(e)and (f) (2015) do not apply in the instant case because the Veteran's right thigh wound has affected one anatomical region (i.e., the thigh) and the evidence does not suggest that the injury acts on different joints (i.e., the hip and the knee). 

Under Diagnostic Code 5314, moderately severe damage warrants a 30 percent rating, and severe damage warrants a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5314. 

The factors to be considered in evaluating disabilities resulting from muscle injuries are listed in 38 C.F.R. § 4.56.  For example, the provision of 38 C.F.R. § 4.56(c)  reflects that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Information in this regulation provides guidance only and is to be considered with all other factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability. Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d) (3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  

Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. §4.56(d)(4).

Having established that Diagnostic Code 5314 governing Muscle Group XIV applies to the Veteran's disability, the Board next must address whether the evidence of record supports an increased rating of 40 percent under that Code.  In the analysis below, the Board will resolve reasonable doubt in favor of the Veteran, and grant a 40 percent disability rating to the service-connected residuals of GSW to the right thigh.  

The Veteran's service treatment records include a March 1968 service discharge examination report reflecting that the Veteran had a seven-inch scar on the right thigh as a result of a bullet wound he had received in the Republic of Vietnam.  On an accompanying Report of Medical History, the Veteran indicated, in pertinent part, that he had had cramps in his legs.  He reported that he had undergone an operation at the 3rd Field Hospital in Saigon, Vietnam for removal of a gunshot wound to the right leg.  The examining clinician noted that the Veteran experienced occasional cramps in his legs with standing.  (Parenthetically, the Board observes that the in-service hospitalization reports surrounding the Veteran's right leg operation are not of record). 

Post-service evidence includes a July 1968 VA examination report.  At that examination, the examining clinician noted that the Veteran had sustained a penetrating gunshot wound to the right upper thigh in March 1967.  The Veteran complained of aching in the right upper thigh with prolonged standing and a pulling-type sensation down his thigh.  He reported having a "numb feeling" below the right thigh scar.  A physical evaluation of the Veteran revealed a 5-inch surgical scar in the right upper anterior thigh, close to the groin.  The scar consisted of one vertical potion about two inches in length and one-half inch in width and a three-inch scar, which was one-eighth inch in width, near the medial aspect of the thigh  The scar was sensitive to touch; the Veteran pulled back when the scar was palpated.  However, the scar was freely movable and there was no great loss of muscle substance beneath the scar.  There was no atrophy or weakness of the thigh.  There was an area about the size of a hand distal to the scar where there was evidence of hypesthesia to pinprick.  The examining physician entered a diagnosis, in pertinent part, of scar, right anterior upper  thigh from penetrating GSW and surgical removal of the same with involvement of superficial cutaneous nerve.  

When VA reexamined the Veteran in May 1973, his only complaints were of a pulling sensation on the anterior aspect of the upper part of the right thigh when he engaged in strenuous activities, such as skiing.  The examiner noted that the Veteran continued to have an area of hypesthesia about the size of one hand distal to the [right thigh] scar.  According to the examiner, the [right thigh] scar had remained unchanged.  There was no underlying involvement, but there was some sensitivity to pressure over the musculature under the scar.  The examiner  noted that there was no evidence of any right thigh atrophy.  The Veteran ambulated with a normal gait and was able to walk on his heels and balls of his feet, as well as perform a full squat.  The VA examiner diagnosed the Veteran with residuals, penetrating GSW, anterior aspect, extreme proximal part, right thigh.  

VA reexamined the Veteran's residuals of a GSW to the right thigh in December 2007.  At that time, a physical evaluation of the Veteran's right hip was positive for pain.  There was no evidence of any weakness, swelling, heat/redness, "locking," fatigability, lack of endurance, or instability.  The examiner related that the Veteran experienced aching and numbness to the outside of the right thigh that was intermittent in nature and was progressively increasing in severity.  The Veteran's residuals of  a GSW to the right thigh were noted to have limited the Veteran's mobility, recreational activities and driving.  In this regard, the examiner indicated that the Veteran was unable to participate in certain recreational activities that involved the right leg and that he had decreased mobility due to aching pain and numbness (e.g., Veteran was unable to drive long distances without having to take a break).  

On range of motion testing of the right hip in December 2007, the Veteran had extension to 35 degrees; adduction and abduction to 25 and 45 degrees, respectively; and, external and internal rotation to 35 and 10 degrees, respectively.  There was no evidence of painful motion.  The Veteran was tender at the scar site over his groin.  The VA examiner diagnosed the Veteran with right thigh cutaneous nerve injury.  He opined that the numbness and aching discomfort to the anterolateral aspect of the right thigh was at least as likely as not caused by or a result of his GSW injury in the service.  The VA examiner based this conclusion on the location of the injury and proximity to the cutaneous nerve of the anterior thigh and the Veteran's history. 

A December 2007 VA Peripheral Nerve examination report contains the Veteran's history of having sustained a GSW to the right groin area with "some fragments in both legs."  The Veteran related that over the previous years, he had experienced an achiness in the area of the GSW and numbness on the outside of the [right] leg, particularly with prolonged activity that required him to sit down.  The examiner noted that the Veteran's description was mostly sensory impairment, as opposed to weakness.  A physical examination of the right lower extremity showed muscle strength five (5) in iliopsoas, hip adductor and abductors, quadriceps, hamstrings, and ankle flexors and dorsiflexors.  There was no evidence that the Veteran's nerves were affected.  The Veteran was positive for hypoesthesia in the lateral right thigh area of the lateral femoral cutaneous nerve.  No Tinel's sign was present over the scar.  A reflex examination of the right and left knees and ankles was 2+.  Right plant flexion was normal.  There was no evidence of any muscle atrophy, or abnormal muscle tone.  His gait and balance were noted to have been "normal."  The VA examiner diagnosed the Veteran with right meralgia paresthetica (lateral femoral cutaneous nerve entrapment) most likely due to old GSW during service.  There was evidence of neuralgia.  The VA examiner indicated that the Veteran's residuals of a GSW of the right thigh had a "mild" effect on his ability to perform chores and engage in recreation  The VA examiner reported that the Veteran's paresthesias did not manifest until three (3) to five (5) years previously, which reflected no/minimal initial nerve injury, however, scarring and normal aging had subsequently caused nerve entrapment.  The VA examiner further related that the location of the scar at the inguinal crease and the absence of other identifiable causes made him attribute the lateral femoral cutaneous nerve entrapment to the old GSW.  The examiner found the nerve entrapment to have been minor in nature in that there was sensory involvement, "not motor."  

When examined by VA in August 2014, the Veteran complained of a constant achiness in the right upper thigh, especially with sitting for prolonged periods of time and with certain sexual positions and when he laid down. He rated his achiness as a four (4) or five (5) out of a 10, with 10 being the highest level of severity.  The VA examiner noted that the Veteran had sustained an injury to MG XIV (anterior thigh muscle: sartorius, rectus femoris and quadriceps) and MG XV (medial thigh muscles: adductor longus; adductor brevis; adductor magnus, and gracilis).  The examiner noted that that there was no evidence that the Veteran's GSW to the right upper thigh had affected muscle substance or function.  Muscle strength testing of the right knee was 5/5, when compared to the sound side.  There was no evidence of any muscle atrophy.  There was, however, x-ray evidence of retained shell fragment(s) and or shrapnel [fragment(s)] of MG XIV on the right side. The examiner indicated that the Veteran's muscle injury did not impact his ability to work.  

Despite the fact that the Veteran has consistently demonstrated normal muscle strength of his right lower extremity on physical examination, in light of the evidence which indicates the presence of retained shell and/or shrapnel fragments in right MG XIV, a clear sign of a severe muscle injury under 38 C.F.R. § 4.56 (d) (4) (iii) (A), the Board finds that the evidence supports an award of 40 percent under Diagnostic Code 5314, MG XIV.  

The Board has considered alternative diagnostic codes, and concludes that the preponderance of the evidence is against a higher evaluation of 60 percent under Diagnostic Code 5260, the code used to evaluate ankylosis of the hip.  Under Diagnostic Code 5260, a 60 percent rating will be assigned where there is evidence of favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees an slight adduction or abduction. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Here, there is no evidence of ankylosis, favorable or otherwise, of the right hip during any of the VA examinations conducted throughout the appeal period.   In fact, the Veteran's right hip demonstrated full range of motion in abduction to 45 degrees during an August 2014 VA examination.  Thus, an increased rating to 60 percent under Diagnostic Code 5260 is not warranted. 

The Board notes that separate ratings cannot be provided for muscle damage and peripheral nerve damage at the same body part.  38 C.F.R. § 4.55(a).  The nerve damage symptomatology overlaps with that of the muscle injury and includes the same complaints of pain, numbness and weakness.  Evaluation of the same disability under multiple diagnostic codes is prohibited.  38 C.F.R. § 4.14. 

A question arises as to whether the Veteran would be entitled to a higher rating on the basis of the nerve injury than for the muscle injury.  Here, the maximum schedular rating for complete paralysis of the anterior crural nerve (femoral) is 40 percent.  See 38 C.F.R. § 4.124a (2015).  Hence, the Veteran would not be entitled to a higher rating on the basis of a nerve injury. 

Consequently, a 40-percent disability rating equating to a "severe" Group XIV muscle injury for residuals of the Veteran's residuals of a GSW to the right thigh,  MG XIV, to include right meralgia paresthetica is warranted.  A 40 percent rating is the maximum schedular rating which can be assigned under Diagnostic Code 5314. 38 C.F.R. § 4.73, Diagnostic Code 5314. 


ii) Right Thigh Scar

The Veteran seeks an initial disability rating in excess of 10 percent for a right thigh scar.  He maintains that his right thigh scar is tender and painful to palpation.  

The RO has assigned a 10 percent disability rating to the service-connected right thigh scar under Diagnostic Codes 7801-7804.  The Board notes that the rating criteria for scars have changed, effective October 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008, his disability is rated under the old rating criteria for scars. 

Under Diagnostic Code 7801, a 20 percent rating was assigned for a scar, other than on the head, face, or neck, that was were deep or caused limited motion and covered an area exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  In this case, the Veteran's scar was most recently shown to have been 12 by 1.8 centimeters, or 21.6 square centimeters.  A 20 percent rating is not warranted under Diagnostic Code 7801. 

As the maximum rating under  Diagnostic Codes 7802-7804 is 10 percent, these  codes are not for application in the instant appeal.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2007). 

Under Diagnostic Code 7805, a scar could be rated on limitation of function of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 7805 (2007).  As for limitation of function under Diagnostic Code 7805, as the Veteran has been assigned a 40 percent rating for muscle impairment under Diagnostic Code 5314,  a rating under Diagnostic Code 7805 for the same functional loss would be pyramiding, which is not permissible.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262   (1994) (separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition). 

In summary the criteria for an initial disability rating in excess of 10 percent for the right thigh scar have not been met. 

III. Hart/Fenderson Considerations

For all the foregoing reasons, the Board finds that aside from the 40 percent increased rating assigned to the service-connected residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica, there is no basis for staged ratings for this disability or the right thigh scar.  Rather, the above-cited symptomatology associated with these service-connected disabilities is essentially consistent throughout the appeal period and is fully contemplated by the 40 and 10  percent increased and initial ratings assigned herein. 

IV. Extraschedular Considerations

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected disabilities are contemplated and reasonably described by the rating criteria under Diagnostic Code 5314 and Diagnostic Code 7801-7804.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2015) and 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007).  In this regard, the Veteran's residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica is a severe disability with X-ray evidence of multiple scattered foreign bodies indicative of intermuscular trauma and explosive effect of a missile.  The Veteran's right thigh scar has been found to be tender and painful.  These symptoms are specifically addressed in the rating criteria, including with consideration of 38 C.F.R. §§ 4.40 and 4.45, set forth in Diagnostic Code 5314 and Diagnostic Codes 7801-7804 as reflected by the Board's assignment of a 40 percent disability rating to the service-connected residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica and continuation of a 10 percent rating to the right thigh scar in the preceding analysis. 

In sum, the Board finds that a comparison of the Veteran's with the schedular criteria does not show that these disability's present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular 40 and 10 percent evaluations are adequate to rate the residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica and right thigh scar.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, he has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica and right thigh scar in any way that is not already considered by the rating criteria.  During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection, but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions. 

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met. As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate. Consequently, referral for extraschedular consideration is not required.


ORDER

An increased 40 percent disability rating for residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica is granted, subject to the regulations governing the payment of VA monetary benefits.

An initial rating in excess of 10 percent for right thigh scar is denied 



REMAND

As there was an inferred claim for entitlement to a TDIU, the Veteran should be provided notice of the elements necessary to substantiate a claim of entitlement to TDIU and be scheduled for a VA general medical examination with an opinion as to the effect that his service-connected residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica and right thigh scar have on his ability to secure gainful employment.   See 38 U.S.C.A. § 5103A  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice as to the claim for a TDIU.
    
2.  After obtaining any outstanding relevant records indicated by the Veteran or apparent from the record, schedule the Veteran for a VA examination to determine the effect of the service-connected residuals of a GSW to the right thigh, MG XIV, to include right meralgia paresthetica and right thigh scar on his ability to secure or follow a substantially gainful occupation, taking into consideration his educational and work experience.  The examiner must review the entire electronic record.  The examiner is requested to provide an opinion as to the impact of the service-connected residuals of a GSW to the right thigh and right thigh scar on the Veteran's employability.  This opinion must be rendered without regard to age or any nonservice-connected disabilities.  All opinions must be supported by a complete rationale.

3.  After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


